AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                              Page 1of1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                v.                                          (For Offenses Committed On or After November I, 1987)


                    Eduardo Barragan-Zuniga                                 Case Number: 3:19-mj-20343-MDD

                                                                            Dana M. Grimes
                                                                            Defendant's Attorney


REGISTRATION NO. 82589298

THE DEFENDANT:
 l2J pleaded guilty to count(s) 1 of Complaint
                                          ~~~---"'~~~~~~~~~~~~~~~~~~~~~~~~~


 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly. the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Na tu re of Offense                                                        Connt Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1


 D The defendant has been found not guilty on count( s)                  ~~~~~~~~~~~~~~~~~~~




 D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


 l2J Assessment: $10 WAIVED l2J Fine: WAIVED
 l2J Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Thursday, January 24, 2019
                                                                          Date oflmposition of Sentence



                                                                          ~CMAJOR
                                                                          UNITED STATES MAGISTRATE JUDGE


                                                                                                               3: 19-mj-20343-MDD
